The judgment of the court was pronounced by
Preston, J.
The defendant having been appointed an overseer of roads in the parish of Madison, was prosecuted for neglect to perform, in that capacity, the duties imposed upon him by law. The district court, on the motion of his counsel, quashed the information, and the State has appealed.
The Constitution gives this court appellate jurisdiction “ in criminal cases, on questions of law alone, whenever the punishment of death or hard labor may be inflicted, or when a fine exceeding three hundred dollars is actually imposed.’'
No fine at all has been imposed in the present_ case, and no law imposes the punishment ot death or hard labor for the offence, for which the accused is prosecuted.
This court is, therefore, without jurisdiction of the case, and the appeal is dismissed.